DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 07/20/2022. Claims 1-30, 51-60 are cancelled.
Response to arguments
Arguments are persuasive and the previous rejection is withdrawn. Claims 31-50 are allowed. 
Allowable Subject Matter
Claims 31-50 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Ji et al. (WO2017/052345A1), discloses eNB has scheduled downlink HARQ transmissions of N DL carrier. Munafo et al. (U.S 2018/0287869), discloses a computing platform, such as an IoT device, may include configurable modem circuitry that can be configured to communicate using different wireless communications protocols and comprise slots and number of carriers. Xiong et al. (U.S 2021/0219328), disclose CCs are grouped into a primary and secondary PUCCH group, where PUCCH on the PCell is used to carry UCI of PCell and SCells within the primary PUCCH group and PUCCH on PUCCH SCell is used to carry UCI of SCells of the secondary PUCCH group. NPL-INTEL CORPORATION-R1-1710572, discloses grouped HARQ-ACK feedback in response to multiple DL data transmissions and for semi-static HARQ-ACK codebook, UE can determine the HARQ-ACK codebook size according to the number of configured CCs. To further reduce HARQ-ACK feedback bits associated with non-scheduled serving cells or subframes, dynamic HARQ-ACK codebook determination was defined, where 2-bit counter DAI (C-DAI) and total DAI (T-DAI) are included in the DCI scheduling DL data transmission. Also, considering the support of dynamic TDD and carrier aggregation, HARQ-ACK feedback bits from multiple DL transmissions in different time, frequency or spatial domains can be multiplexed in one PUCCH. In case of carrier aggregation for multiple CCs with different numerologies, it is more appropriate to define HARQ aggregation window according to smallest subcarrier spacing within configured CCs, which can help to ensure alignment between CCs with different numerologies.
However, none of Ji, Xiong, NPL-Intel Corp-R1-1710572 and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to generates a reference-slot-specific codebook corresponding to each reference slot of the first number of reference slots; and a transmitter that transmits a hybrid automatic repeat request acknowledgement ("HARQ-ACK") codebook to the base unit for the downlink slot set, wherein the HARQ-ACK codebook is formed from the reference-slot- specific codebooks, wherein the HARQ-ACK codebook for the downlink slot set corresponds to all downlink transmissions in the downlink slot set as recited in the context of claims 31 and 46. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 32-45 and 47-50 depend from claims 31 and 46 are allowed since they depend from allowable claims 31 and 46.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
08/12/2022